 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                 ***
 6    WAYNE CAMERON,                                       Case No. 2:16-cv-1355-JAD-BNW
 7                          Plaintiff,
                                                           ORDER TO PRODUCE WAYNE
 8            v.                                           CAMERON
 9    COUNTY OF CLARK NEVADA, et al.,
10                          Defendants.
11

12            The court hereby finds that WAYNE CAMERON, Inmate #0797388, is presently in the

13   custody of the Clark County Detention Center, 330 S. Casino Center Blvd., Las Vegas, NV

14   89101.

15            IT IS ORDERED that LVMPD must transport and produce WAYNE CAMERON,

16   Inmate #0797388, to the Lloyd D. George Courthouse, 333 Las Vegas Blvd. S., Las Vegas, NV

17   89101, Courtroom 3B, on Tuesday October 8, 2019 at 1:00 p.m. for the purpose of attending a

18   settlement conference in the above-entitled matter.

19            DATED: October 3, 2019

20

21                                                         BRENDA WEKSLER
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
